655 F.2d 672
Louis R. KOERNER, Sr., Individually and on behalf of allothers similarly situated, Plaintiff-Appellant,v.The AMERICAN EXPRESS COMPANY, Defendant-Appellee.
No. 78-1290.
United States Court of Appeals,Fifth Circuit.
Sept. 11, 1981.

Appeal from the United States District Court for the Eastern District of Louisiana.
Koerner, Babst & Lambert, Louis R. Koerner, Jr., Terry A. Bell, New Orleans, La., for plaintiff-appellant.
Chaffe, McCall, Phillips, Toler & Sarpy, Peter Frank Liberto, Lemle, Kelleher, Kohlmeyer & Matthews, David L. Campbell, New Orleans, La., for defendant-appellee.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before WISDOM, GOLDBERG and HENDERSON, Circuit Judges.
PER CURIAM:


1
In accordance with the order and judgment of the United States Supreme Court in this cause, dated June 8, 1981, --- U.S. ----, 101 S.Ct. 2281, 68 L.Ed.2d 803, reversing the judgment of the Court of Appeals for the Fifth Circuit, with costs, and remanding the cause to the Court of Appeals, it is ordered and adjudged that the decision of this Court in this cause dated April 7, 1981, is vacated.  615 F.2d 191.  The judgment of the district court, 444 F.Supp. 334, is affirmed.  The cause is remanded to the United States District Court for the Eastern District of Louisiana for any further proceedings in conformity with the opinion and judgment of the United States Supreme Court.


2
AFFIRMED AND REMANDED.